DETAILED ACTION
This Office Action is in response to the amendment filed on 10/11/2022 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/11/2022 has been entered.  
Claim 1 is canceled.  Claim 2 is new.  Claim 2 is pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Porath et al. (US 10,725,616 B1 hereinafter Porath) in view of Cardno (US 2005/0052474 A1), further in view of  Zhu et al. (US 2021/0150546 A1 hereinafter Zhu).

Regarding Claim 1, Porath teaches a method of generating an improved user interface (P Column 54, lines 50 to 53 - fig. 30B shows a visualization displayed to the user in response to the user selecting a categorical field) comprising:  
a) identifying a plurality of data items (column 7, lines 66 to 67 - column 8, lines 1 to 10 -  data analysis tool is described that can cause display to a user a set of selectable field identifiers (e.g. field names); user can select one or more of the field identifiers and in response, the data analysis tool automatically cause display of a manipulable visualization based on values included in the one or more fields referenced by the one or more selected field identifiers - thus, identifying a plurality of data items), the plurality of data items: i) being divided into a plurality of types, with each of the plurality of types being associated with a type set of data items (column 44, lines 10 to 30 - as shown in fig. 20A, field picker 2002 include a displayed list of one or more field identifiers (e.g. field names); fields can be classified and organized in field picker 2002 as either measures (i.e. “values”) 2006 or as dimensions (i.e. “categories”) - i.e., types associated with a type set of data items),  
ii) each having at least three metrics comprising a first metric, a second metric, and a third metric ((column 44, lines 10 to 40 - as shown in fig. 20A, field picker 2002 include a displayed list of one or more field identifiers (e.g. field names); each displayed field identifier may include a field name (e.g. bytes, bytes_in, action, app category, etc.), a value type identifier 2010 (e.g. # for fields that include numerical values, and a for fields that include literal values), and a value count 2012 - i.e., having at least three metrics );  
b) calculating subtotals for each of the at least three metrics for each of the plurality of types (column 8, lines 10 to 25 - displayed visualizations based on aggregations and splits of the values included in the selected fields;  values representing numerical measures can be summarized for visualization using defined aggregation functions (sum, average, median, 95th percentile, etc.) and can also be split according to values representing categorical dimensions - thus, calculating subtotals for each of the metrics/field for each  type/ categorical dimension);  
c) presenting the subtotals through the improved user interface (column 8, lines 10 to 25 - displayed visualizations based on aggregations and splits of the values included in the selected fields;  values representing numerical measures can be summarized for visualization using defined aggregation functions (sum, average, median, 95th percentile, etc.) and can also be split according to values representing categorical dimensions). 
However, Porath fails to expressly teach wherein i) each subtotal is presented in a circular shape, ii) the circular shapes are presented in three concentric arcs, iii) an inner-most arc contains circular shapes for subtotals for the first metric, iv) a middle arc contains circular shapes for subtotals for the second metric, v) an outer-most arc contains circular shapes for subtotals for the third metric, vi) circular shapes for subtotals for each of the plurality of types are presented on a separate straight radial line going to a center of the three concentric arcs, vii) a title for each type is presented on the separate straight radial line outside the outer-most arc; d) receiving a selection of a selected circular shape through the improved user interface, the selected circular shape presenting a subtotal for a selected metric and a selected type; and e) presenting a drill through the improved user interface related to additional data concerning the selected metric and the selected type. 
In the same field of endeavor, Cardno teaches wherein i) each subtotal is presented in a circular shape ([0031] as shown in fig. 4, dimensions applied to the data in order to separate out data of interest; the inner circle of nodes 420A, 420B, 420C, 420D, 420E, and 420F represent the division of data after a first dimension has been applied to the data.  See fig. 4 - it shows divided data/ subtotals presented in circular shape) , ii) the circular shapes are presented in three concentric arcs ([0031] as shown in fig. 4, dimensions applied to the data in order to separate out data of interest; the inner circle of nodes 420A, 420B, 420C, 420D, 420E, and 420F represent the division of data after a first dimension has been applied to the data.  See fig. 4 - it shows the circle shapes presented in concentric arcs), iii) an inner-most arc contains circular shapes for subtotals for the first metric ([0031] as shown in fig. 4, dimensions applied to the data in order to separate out data of interest; the inner circle of nodes 420A, 420B, 420C, 420D, 420E, and 420F represent the division of data after a first dimension has been applied to the data.  See fig. 4 - it shows the inner-most arc containing circular shapes for subtotals for the first metric/ data after applying first dimension), iv) a middle arc contains circular shapes for subtotals for the second metric ([0031]-[0032] the inner circle of nodes 420A, 420B, 420C, 420D, 420E, and 420F represent the division of data after a first dimension has been applied to the data; the second, third and fourth circles of nodes may represent the division of data which results from applying successive dimensions to the data.  See fig. 4 - it shows the second arc containing circular shapes for subtotals for the second metric/  data after applying second dimension), v) an outer-most arc contains circular shapes for subtotals for the third metric ([0031]-[0032] the inner circle of nodes 420A, 420B, 420C, 420D, 420E, and 420F represent the division of data after a first dimension has been applied to the data; the second, third and fourth circles of nodes may represent the division of data which results from applying successive dimensions to the data.  See fig. 4 - it shows the third arc containing circular shapes for subtotals for the third metric/ data after applying second dimension), vi) circular shapes for subtotals for each of the plurality of types are presented on a separate straight radial line going to a center of the three concentric arcs ([0031]-[0032] the inner circle of nodes 420A, 420B, 420C, 420D, 420E, and 420F represent the division of data after a first dimension has been applied to the data; the second, third and fourth circles of nodes may represent the division of data which results from applying successive dimensions to the data (i.e., subtotals for data types by applying dimensions).  See fig. 4 - it shows the circular shapes presented on a separate straight radial line going to a center of the concentric arcs/ 410), vii) a title for each type is presented on the separate straight radial line outside the outer-most arc ([0036] n is the number of divisions which result from applying the first dimension; the graph area may be divided accordingly into a series of n segments; the segments of the representation be delineated along the circumference of the representation with dividers 510A and/or labels 510B.  See fig. 5 - it shows the labels presented on the separate line outside the outermost arc); d) receiving a selection of a selected circular shape through the improved user interface, the selected circular shape presenting a subtotal for a selected metric and a selected type ([0033] a user may select a node of interest and it allow the user to view a new hierarchical representation with the selected node at the center of the configuration and the children and grandchildren of that node arranged around it in a configuration similar to that of the parent graph (i.e., selected circular shape presenting subtotal/ division of data)); and e) presenting a drill through the improved user interface related to additional data concerning the selected metric and the selected type ([0033] a user may select a node of interest and it allow the user to view a new hierarchical representation with the selected node at the center of the configuration and the children and grandchildren of that node arranged around it in a configuration similar to that of the parent graph (i.e., presenting a drill related to additional data regarding the selected metric and the selected type )). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein i) each subtotal is presented in a circular shape, ii) the circular shapes are presented in three concentric arcs, iii) an inner-most arc contains circular shapes for subtotals for the first metric, iv) a middle arc contains circular shapes for subtotals for the second metric, v) an outer-most arc contains circular shapes for subtotals for the third metric, vi) circular shapes for subtotals for each of the plurality of types are presented on a separate straight radial line going to a center of the three concentric arcs, vii) a title for each type is presented on the separate straight radial line outside the outer-most arc; d) receiving a selection of a selected circular shape through the improved user interface, the selected circular shape presenting a subtotal for a selected metric and a selected type; and e) presenting a drill through the improved user interface related to additional data concerning the selected metric and the selected type, as taught by Cardno into Wu.  Doing so would be desirable because it would enable a user to obtain meaningful information from a data warehouse and have presented to a user representations of this data in a more intuitive and user friendly way (Cardno [0004]).  
However, Wu and Cardno fail to expressly teach wherein at least one circular shape is colored to indicate a unique aspect of the subtotal calculated for the at least one circular shape. 
In the same field of endeavor, Zhu teaches wherein at least one circular shape is colored to indicate a unique aspect of the subtotal calculated for the at least one circular shape ([0057] the circles are filled with different colors and/or patterns; the circle(s) for the product(s) with positive average sentiment are filled with green color or line pattern, whereas the circle(s) for the product(s) with negative average sentiment are filled with red color or dot pattern – thus, indicating unique aspect of the subtotal). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein at least one circular shape is colored to indicate a unique aspect of the subtotal calculated for the at least one circular shape , as taught by Zhu into Wu and Cardno.  Doing so would be desirable because it would provide an efficient way to meaningfully group or filter the data to generate insightful results (Zhu [0003]). 

Response to Arguments
35 U.S.C. §112: Claim 1 has been canceled.  Therefore, the previously set forth 112(b) rejection to claim 1 has been withdrawn.

35 U.S.C. §101: Claim 1 has been canceled.  Therefore, the previously set forth 101 rejection to claim 1 has been withdrawn.

35 U.S.C. §102: In the remarks, Applicant argues that Gray fails to teach the steps recited in new claim 2.
Applicant's arguments with respect to the 102 rejection have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143